DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 12/30/20.  Claims 1, 4-16, and 18-21 are presently pending and are presented for examination.
Response to Arguments
Applicant’s arguments, see pages 7-1 of Remarks, filed 12/30/20, with respect to the rejections of claims 1, 4-16, and 18-21 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
Applicant argues that the cited prior art does not teach or suggest every feature of independent claim 1, in particular that all of the nozzles of the first pipe are disposed closer to the second end of the first pipe than to the first end of the first pipe, and all of the nozzles of the second pipe are disposed closer to the second end of the second pipe than to the first end of the second pipe.
Applicant argues that the cited prior art reference Lee (US Pub. 2015/0140818) does not suggest an arrangement of nozzles along a pipe, but rather is merely directed toward describing what each nozzle looks like.  Examiner respectfully disagrees.  Specifically, Lee recites:
“At step 506, the configuration of each spray nozzle and the distribution of the plurality of spray nozzles on the spray bar 402 may also be determined to provide the determined flow rate and the solution velocity/direction” [¶0039].
prima facie obvious.  Alternately, it would have been obvious to one having ordinary skill in the art at the time of filing to exclude all nozzles of the first and second pipe that are disposed closer to the first ends of said pipes, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  [See MPEP 2144.04(II)].
	Applicant further argues that the Lee reference teaches away from the specifically claimed arrangement of nozzles because Lee expressly teaches that the nozzle locations are chosen so that the cleaning solution is “homogenously distributed”, citing [¶0030] of Lee stating “The appropriate locations may be determined on the wafer 302 so that as the wafer 302 rotates during the cleaning process, the cleaning solutions 408-1 to 408-5 may be homogenously distributed”.  Examiner respectfully disagrees 
	On this basis, the rejections of claims 1, 4-16, and 18-21 under 35 U.S.C. 103 are maintained as presented in the following Office Action.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2015/0140818 to Lee et al. (“Lee”) in view of US Pub. 2013/0283634 to Velazquez et al. (“Velazquez”).
	Regarding claim 1,
	Lee discloses a wafer cleaning apparatus, comprising: 
first and second roller brushes (410) disposed to be parallel to each other, the first and second roller brushes having facing surfaces to be brought into contact with opposing surfaces of a wafer (302) to clean the opposing surfaces of the wafer, respectively, while rotating in mutually opposing directions [see Fig. 4A; ¶0029]; 
a wafer roller (not labelled, “one or more rollers may engage the edge of the semiconductor wafer to rotate the wafer while one or both surfaces are scrubbed by brushes”) having a rotating surface disposed to contact the wafer and rotate the wafer in a first rotational direction about a rotational axis of the wafer [see ¶0026], 

a first number of nozzles (406-1 to 406-5) disposed along the longitudinal direction of the first pipe to spray the cleaning liquid onto a first surface of the wafer at a first predetermined angle [see Fig. 4A-B; ¶0029]; and
a second number of nozzles (406-1 to 406-5) disposed along the longitudinal direction of the second pipe to spray the cleaning liquid onto a second surface, opposite the first surface, of the wafer at a second predetermined angle [see Fig. 4A-B; ¶0029].
Lee does not explicitly teach a binding part to restrain movement of the first and second pipes disposed proximate to the second ends of the first and second pipes (402) opposite to the first ends where the cleaning liquid is supplied.  However it is old and well known in the art to provide such a binding part as claimed to restrain movement of two parallel first and second pipes each having an array of nozzles for spraying fluid at a wafer.  For example, Velazquez discloses: first and second pipes (202) disposed to be parallel to each other allowing a fluid for treating a wafer (106) to be introduced into the first and second pipes; first and second nozzle groups (at 202) disposed along the longitudinal direction of the first and second pipes, respectively, and including a plurality of nozzles (at 708) to spray the fluid to the front surface and the rear surface of the wafer at a predetermined angle, respectively [see Fig. 1-3, 7; ¶0024, ¶0029]; and a binding part (206) connecting the first and second pipes to restrain movement of the first 
Lee does not explicitly teach that all of the nozzles of the first and second pipes (406-1 to 406-5) are disposed closer to the second ends of the pipes.  Paragraph [¶0031] of Lee recites:
“In some examples, a spray nozzle 406 may be designed and manufactured to have a certain type of the configuration including outlet numbers and distribution on the spray nozzle.  In some examples, a spray nozzle 406 may also be designed and manufactured to be interchangeable among a plurality of configurations, (e.g., outlet number and distributions) using any suitable technique.”
Lee explicitly teaches that the nozzles may be designed and manufactured to be interchangeable among a plurality of configurations (e.g. outlet number and distributions) using any suitable technique, a person having ordinary skill in the art would understand any suitable configuration of nozzles as an obvious matter of design choice.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the nozzle configuration such that all of the nozzles of the first and second pipes (406-1 to 406-5) are disposed closer to the second ends of said pipes.  The difference between Lee and the instant claim constitutes an obvious choice prima facie obvious.  Alternately, it would have been obvious to one having ordinary skill in the art at the time of filing to exclude all nozzles of the first and second pipe that are disposed closer to the first ends of said pipes, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  [See MPEP 2144.04(II)].
	Regarding claim 4,
	Lee in view of Velasquez discloses the wafer cleaning apparatus as claimed in claim 1, wherein Lee teaches that the nozzles of the first pipe constitute a first nozzle group, the nozzles of the second pipe constitute a second nozzle group, and the first and second nozzle groups are disposed to spray the cleaning liquid to opposing sides of the wafer, wherein “the velocity and/or direction of the cleaning solution exiting the outlet of the spray nozzle may also be determined to optimize the location of the cleaning solution arrives on the wafer” [see Fig. 4A-B; ¶0039].  From Figure 4A it would appear that the first and second nozzle groups (406-1 to 406-5) include an ejection range such that the spray angle falls between 50 and 70 degrees, however said spraying angle is not expressly taught by Lee.  The spraying angle of the first/second nozzle groups would be obvious as being known result effective variables, as they would affect the optimal location that the cleaning solution arrives on the wafer [Lee: ¶0030, ¶0039], and is thus obvious to determine an optimal/workable spraying angle range for the first/second nozzle groups, through routine experimentation.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to . In re Boesch 205 USPQ 215 (see MPEP 2144.05).
Regarding claim 5,
	Lee in view of Velasquez discloses the wafer cleaning apparatus as claimed in claim 1, wherein Lee teaches that the nozzles of the first pipe constitute a first nozzle group, the nozzles of the second pipe constitute a second nozzle group, and the first and second nozzle groups are disposed to spray the cleaning liquid at substantially the same angle with respect to each of the opposing surfaces of the wafer [see Fig. 4A; ¶0029-¶0031].  
Regarding claim 6,
Lee in view of Velasquez discloses the wafer cleaning apparatus as claimed in claim 1, wherein:
 the first and second pipes have substantially the same shape [Lee: see Fig. 4A; ¶0029], and 
the binding part (Velasquez: 206) is connected to regions of the first and second pipes corresponding to each other [Velasquez: see Fig. 2-3, 5; ¶0024].  
Regarding claim 7,
	Lee in view of Velasquez discloses the wafer cleaning apparatus as claimed in claim 1, wherein Lee teaches that the nozzles of the first pipe constitute a first nozzle group, the nozzles of the second pipe constitute a second nozzle group [see Fig. 4A; ¶0029-¶0031].  It is noted that the recitation “wherein the nozzles constituting the first and second nozzle groups are disposed to spray the cleaning liquid in substantially a same amount per unit time” is a statement of intended use which does not patentably distinguish over the apparatus of Lee since Lee meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 8,
	Lee in view of Velasquez discloses the wafer cleaning apparatus as claimed in claim 7, wherein it is noted that the recitation “wherein the amount of the cleaning liquid per unit time is 500 ml/min or greater” is a statement of intended use which does not patentably distinguish over the apparatus of Lee since Lee meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 9,
	Lee in view of Velasquez discloses the wafer cleaning apparatus as claimed in claim 1, wherein Lee teaches that the nozzles of the first pipe constitute a first nozzle group, the nozzles of the second pipe constitute a second nozzle group, and the first and second nozzle groups are disposed to slope downwards at the predetermined angle with respect to a central portion of each of the first and second pipes in the longitudinal direction [see Fig. 4A; ¶0029-¶0031].
Regarding claim 10,
Lee in view of Velasquez discloses the wafer cleaning apparatus as claimed in claim 1, wherein Lee teaches that the nozzles of the first pipe constitute a first nozzle group, the nozzles of the second pipe constitute a second nozzle group, and the 
Regarding claim 11,
Lee in view of Velasquez discloses the apparatus of claim 1, wherein it is noted that the recitation “wherein the wafer is a semiconductor substrate that has undergone chemical mechanical polishing” is a statement of intended use which does not patentably distinguish over the apparatus of Lee since Lee meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired.  [See MPEP 2114].  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  
Regarding claim 12,
Lee in view of Velasquez discloses the wafer cleaning apparatus as claimed in claim 1, wherein Lee teaches that the first and second pipes (402) have substantially a same length [see Fig. 4A-B; ¶0029-¶0031].  
	Regarding claim 13,
	Lee discloses a wafer cleaning apparatus, comprising: 

first and second pipes (402) disposed to be parallel to each other above the first and second roller brushes (410), and allowing a cleaning liquid for cleaning the wafer to be introduced into the first and second pipes [see Fig. 4A; ¶0029-¶0031]; and 
first and second nozzle groups (406-1 to 406-5) disposed along the longitudinal direction of the first and second pipes, respectively, and including a plurality of nozzles to spray the cleaning liquid to the front surface and the rear surface of the wafer at a predetermined angle, respectively [see Fig. 4A; ¶0029-¶0031].
Lee does not explicitly teach a binding part to restrain movement of the first and second pipes disposed proximate to the second ends of the first and second pipes (402) opposite to the first ends where the cleaning liquid is supplied.  However it is old and well known in the art to provide such a binding part as claimed to restrain movement of two parallel first and second pipes each having an array of nozzles for spraying fluid at a wafer.  For example, Velazquez discloses: first and second pipes (202) disposed to be parallel to each other allowing a fluid for treating a wafer (106) to be introduced into the first and second pipes; first and second nozzle groups (at 202) disposed along the longitudinal direction of the first and second pipes, respectively, and including a plurality of nozzles (at 708) to spray the fluid to the front surface and the rear surface of the wafer at a predetermined angle, respectively [see Fig. 1-3, 7; ¶0024, ¶0029]; and a binding part (206) connecting the first and second pipes to restrain movement of the first and second pipes (202), the binding part being disposed proximate to ends of the first 
Lee does not explicitly teach that all of the nozzles of the first and second pipes (406-1 to 406-5) are disposed closer to the second ends of the pipes.  Paragraph [¶0031] of Lee recites:
“In some examples, a spray nozzle 406 may be designed and manufactured to have a certain type of the configuration including outlet numbers and distribution on the spray nozzle.  In some examples, a spray nozzle 406 may also be designed and manufactured to be interchangeable among a plurality of configurations, (e.g., outlet number and distributions) using any suitable technique.”
Lee explicitly teaches that the nozzles may be designed and manufactured to be interchangeable among a plurality of configurations (e.g. outlet number and distributions) using any suitable technique, a person having ordinary skill in the art would understand any suitable configuration of nozzles as an obvious matter of design choice.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the nozzle configuration such that all of the nozzles of the first and second pipes (406-1 to 406-5) are disposed closer to the second ends of said pipes.  The difference between Lee and the instant claim constitutes an obvious choice in design, and is therefore rendered prima facie obvious.  Alternately, it would have first ends of said pipes, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  [See MPEP 2144.04(II)].
Regarding claim 14,
Lee in view of Velazquez discloses the apparatus of claim 13, wherein it is noted that the recitation “wherein the cleaning liquid is introduced into the first and second pipes at substantially a same flow rate” is a statement of intended use which does not patentably distinguish over the apparatus of Lee since Lee meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 16,
Lee in view of Velazquez discloses the apparatus of claim 13, where Lee further teaches a wafer roller (not labelled, “one or more rollers may engage the edge of the semiconductor wafer to rotate the wafer while one or both surfaces are scrubbed by brushes”) to rotate the wafer in a first rotational direction about a rotational axis of the wafer [see ¶0026].  
8.	Claims 15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2015/0140818 to Lee et al. (“Lee”) in view of US Pub. 2013/0283634 to Velazquez et al. (“Velazquez”) as applied to claims 1 and 14 above, and further in view of US Pat. 5,853,522 to Krusell et al. (“Krusell”).
Regarding claim 15,
Lee in view of Velazquez discloses the apparatus of claim 14, wherein Lee teaches that the first and second nozzle groups may have an identical configuration [see Fig. 4A-B; ¶0029-¶0031], but does not explicitly teach the claimed feature wherein an amount of the cleaning liquid sprayed from the first nozzle group per unit time is greater than an amount of the cleaning liquid sprayed from the second nozzle group per unit time.  However, it is old and well-known in the art to utilize opposing first and second nozzle groups having more nozzles in the first nozzle group than in the second nozzle group.  For example, Krusell similarly discloses an exemplary embodiment of a wafer cleaning apparatus illustrated in Figure 2A wherein a first nozzle group (top) has a greater total number of nozzles than a second nozzle group (bottom) [see Fig. 2a; col. 6, lines 3-12].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the first/second nozzle groups of Lee such that a total number of the plurality of nozzles constituting the first nozzle group is greater than a total number of the plurality of nozzles constituting the second nozzle group, as taught by Krusell, in order to predictably spray a greater amount of cleaning liquid per unit time from the first nozzle group than the second nozzle group [Krusell: col. 6, lines 3-12].
Regarding claims 18,
	Lee discloses a wafer cleaning apparatus, comprising: 
first and second pipes (402) disposed to be parallel to each other to face a front surface and a rear surface, respectively, of a vertically oriented wafer (302), the first and second pipes each including a plurality of nozzles (406-1 to 406-5) to spray a cleaning liquid [see Fig. 4A-B; ¶0029-¶0031], 

the wafer is rotated about a rotational axis  (“one or more rollers may engage the edge of the semiconductor wafer to rotate the wafer while one or both surfaces are scrubbed by brushes”)  such that a first portion of the wafer, disposed on a first side of the rotational axis, travels in a same direction as the facing surfaces, and a second portion of the wafer, disposed on a second side of the rotational axis opposite the first side, travels in an opposite direction as the facing surfaces [¶0026].
Lee does not explicitly teach a binding part to restrain movement of the first and second pipes disposed proximate to the second ends of the first and second pipes (402) opposite to the first ends where the cleaning liquid is supplied.  However it is old and well known in the art to provide such a binding part as claimed to restrain movement of two parallel first and second pipes each having an array of nozzles for spraying fluid at a wafer.  For example, Velazquez discloses: first and second pipes (202) disposed to be parallel to each other allowing a fluid for treating a wafer (106) to be introduced into the first and second pipes; first and second nozzle groups (at 202) disposed along the longitudinal direction of the first and second pipes, respectively, and including a plurality of nozzles (at 708) to spray the fluid to the front surface and the rear surface of the wafer at a predetermined angle, respectively [see Fig. 1-3, 7; ¶0024, ¶0029]; and a binding part (206) connecting the first and second pipes to restrain movement of the first 
Lee does not explicitly teach that all of the nozzles of the first and second pipes (406-1 to 406-5) are disposed closer to the second ends of the pipes.  Paragraph [¶0031] of Lee recites:
“In some examples, a spray nozzle 406 may be designed and manufactured to have a certain type of the configuration including outlet numbers and distribution on the spray nozzle.  In some examples, a spray nozzle 406 may also be designed and manufactured to be interchangeable among a plurality of configurations, (e.g., outlet number and distributions) using any suitable technique.”
Lee explicitly teaches that the nozzles may be designed and manufactured to be interchangeable among a plurality of configurations (e.g. outlet number and distributions) using any suitable technique, a person having ordinary skill in the art would understand any suitable configuration of nozzles as an obvious matter of design choice.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the nozzle configuration such that all of the nozzles of the first and second pipes (406-1 to 406-5) are disposed closer to the second ends of said pipes.  The difference between Lee and the instant claim constitutes an obvious choice prima facie obvious.  Alternately, it would have been obvious to one having ordinary skill in the art at the time of filing to exclude all nozzles of the first and second pipe that are disposed closer to the first ends of said pipes, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  [See MPEP 2144.04(II)].
Lee teaches that the first and second nozzle groups may have an identical configuration [see Fig. 4A-B; ¶0029-¶0031], but does not explicitly teach the claimed feature wherein an amount of the cleaning liquid sprayed from the first nozzle group per unit time is greater than an amount of the cleaning liquid sprayed from the second nozzle group per unit time.  However, it is old and well-known in the art to utilize opposing first and second nozzle groups having more nozzles in the first nozzle group than in the second nozzle group.  For example, Krusell similarly discloses an exemplary embodiment of a wafer cleaning apparatus illustrated in Figure 2A wherein a first nozzle group (top) has a greater total number of nozzles than a second nozzle group (bottom) [see Fig. 2a; col. 6, lines 3-12].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the first/second nozzle groups of Lee such that a total number of the plurality of nozzles constituting the first nozzle group is greater than a total number of the plurality of nozzles constituting the second nozzle group, as taught by Krusell, in order to predictably spray a greater amount of cleaning liquid per unit time from the first nozzle group than the second nozzle group [Krusell: col. 6, lines 3-12].
Regarding claim 19,
Lee in view of Velasquez discloses the apparatus of claim 18, wherein it is noted that the recitation “wherein the front surface of the wafer is a surface on which a semiconductor layer has been grown” is a statement of intended use which does not patentably distinguish over the apparatus of Lee since Lee meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired.  [See MPEP 2114].  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967). 
Regarding claim 20,
Lee in view of Velazquez discloses the apparatus of claim 18, where Lee further teaches a wafer roller (not labelled, “one or more rollers may engage the edge of the semiconductor wafer to rotate the wafer while one or both surfaces are scrubbed by brushes”) to rotate the wafer in a first rotational direction about a rotational axis of the wafer [see ¶0026].  
Regarding claim 21,
Lee in view of Velazquez discloses the apparatus of claim 1, wherein Lee teaches that the first and second nozzle groups may have an identical configuration [see Fig. 4A-B; ¶0029-¶0031], but does not explicitly teach the claimed feature wherein .
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711